Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
COMES NOW the Patent Office by an Examiner and states at least a reason for an allowance of this application to wit: that the Prior Art neither anticipates nor in any reasonable combination suggests a method for electrically connecting a conducting cable to a splice the method includes positioning at least a portion of a shaft of a guide within a casing such that a cup coupled to an inner end of a shaft is positioned within a clamp, the clamp biased toward an opening of the casing, inserting an end of the conducting cable through the guide and into the cup; separating the cup from the inner end of the shaft by exerting pressure on the cup through the conducting cable and after separation of the cup and the inner end of the shaft, further inserting the conducting cable through the guide to move the cup through the guide to move the cup through the clamp, permitting the clamp to move toward a terminal position in which the clamp securely engages the conducting cable.
The title of this application has been amended to --METHOD OF CONNECTING AN ELECTRICALLY CONNECTING CABLE TO A SPLICE--
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729